Citation Nr: 0945193	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1967 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.

In October 2008 Board reopened and remanded the issue to the 
RO for additional development.  At that time, the Board 
recharacterized the issue, as reflected on the title page, to 
encompass a possible relationship between whatever 
gastrointestinal disorder(s) the Veteran may currently have 
and his military service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the issue on appeal.

The Veteran contends that his current gastrointestinal 
disorder is related to service and that he has experienced 
symptoms of such a disorder since service.

In an October 2008 Board remand, the Board instructed the 
RO/AMC to order a VA examination to determine whether any 
current gastrointestinal disorder was related to service, to 
include treatment for viral enteritis.


In July 2009, a VA examination was afforded; however, the 
Board finds the VA examination inadequate.  When reviewing 
the Veteran's treatment history of record, the examiner 
reported that in December 1975, the Veteran was diagnosed 
with gluten sensitive enteropathy and started on a gluten 
sensitive diet.  He then referenced a June 2005 letter from 
Dr. H. which mentioned a diagnosis of malabsorption syndrome 
in 2003 and stated that the claims file showed no evidence of 
such a diagnosis in 2003.  He noted that there was no 
documentation to support the diagnosis and no mention of the 
basis of the diagnosis.  However, although the VA examiner is 
correct that there is no evidence of a 2003 diagnosis of 
malabsorption syndrome, the record clearly shows a diagnosis 
of malabsorption syndrome in the above referenced December 
1975 treatment record.  The 1975 record shows a diagnosis of 
duodenitis, jejunitis and malabsorption syndrome based on x-
ray findings.  Furthermore, although the Veteran was started 
on a gluten free diet, the diagnosis was not gluten sensitive 
enteropathy, rather it was malabsorption syndrome with 
episode of steatorrhea and weight loss.  Thus, the examiner's 
assessment noting no evidence to suggest a malabsorption 
syndrome is not supported by the record.

Additionally, when discussing the service treatment records, 
the VA examiner stated that he did not know where the word 
"viral" came from; however, "enteritis, viral" is clearly 
noted on an August 1967 treatment record.  

Last, the VA examiner did not clearly indicate whether the 
Veteran's gastrointestinal disorder was related to service as 
required by the prior Board remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  He diagnosed post-prandial increased 
stool frequency, likely related to an exaggerated gastro-
colic reflex combined with partial incomplete bowel 
obstruction and opined that the bowel obstruction was likely 
due to adhesions from prior surgery.  However, he did not 
provide an opinion regarding the gastro-colic reflex's 
relationship to service, if any.

In this case, the Board finds that a new VA medical opinion 
is necessary in order to determine whether the Veteran has a 
current gastrointestinal disorder that had its onset in 
service or is otherwise service related.  Therefore, this 
case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified specialist.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Thus a VA medical opinion is necessary in order to adjudicate 
the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Return the case to the VA examiner who 
provided the July 2009 examination.  The 
claims file, including a copy of this 
remand, should be provided to the examiner 
for review and the report should reflect 
that such review occurred.  Upon review of 
the record, the examiner must also provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current 
gastrointestinal disorder had its onset 
during the Veteran's active service or is 
otherwise etiologically related to his 
Veteran's military service. 

The examiner is also requested to provide 
a rationale for any opinion advanced.  
Further, if the examiner cannot form an 
opinion without resorting to mere 
speculation, he or she should so state and 
provide an explanation for that 
conclusion.

If the 2009 VA examiner is unavailable, 
another VA examiner should review the 
claims file and provide a medical opinion 
with full rationale.  If deemed necessary, 
another examination should be conducted.

2.	After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
August 2006 supplemental statement of the 
case.  The Veteran and his representative 
should then be issued another supplemental 
statement of the case. An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



